                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 PHILIP SHROPSHIRE,                                 )
                                                    )
                             Plaintiff,             )
              vs.                                   )
                                                    )    C.A. No. 2:17-cv-00935-DSC
 CHRIS GALLAWAY, ZACHARY                            )
 REIDER and FIELDWORKS, LLC,                        )    ELECTRONIC FILING
                             Defendants.            )

                    DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE TO
                          DEFENDANTS’ MOTION TO DISMISS

         Defendants, FieldWorks, LLC (“FieldWorks”), Chris Gallaway (“Gallaway”) and Zachary

Reider (“Reider”) (collectively, “Defendants”), by their attorneys, Cohen & Grigsby, P.C., file the

following Defendants’ Reply to Plaintiff’s Response to Defendants’ Motion to Dismiss, and in

support thereof state as follows:

         1.      On April 16, 2019, Defendants filed a Motion to Dismiss Plaintiff’s Second

Amended Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (“Defendants’ Motion to Dismiss”).

(Doc. No. 29).

         2.      Plaintiff’s response and brief in opposition was required to be filed on or before

May 16, 2019. (Doc. No. 31).

         3.      On May 20, 2019, Plaintiff filed his Response to Defendants’ 4.16 Statement

(“Plaintiff’s Response”), several days after the filing was due. (Doc. No. 33). Plaintiff’s Response

includes a responsive statement of material facts. (Doc. No. 34).

         4.      “A party may not rely on new facts in submissions in response to a motion to

dismiss to defeat the motion.” Gueson v. Feldman, No. CIV.A. 00CV1117, 2002 WL 32308678,

at *4 (E.D. Pa. Aug. 22, 2002), aff'd sub nom. Gueson v. Sheppard, 85 F. App'x 870 (3d Cir. 2003).

If a plaintiff attempts to assert additional facts for the first time in their response to a motion to



3035565.v1
dismiss, it is considered an improper pleading. Id. (Granting the Defendant’s motion to dismiss

after finding that Plaintiff’s attempt to argue new facts in its response as improper).

         5.     Plaintiff’s Response improperly relies upon additional facts not provided in his

Second Amended Complaint, which Defendants’ Motion to Dismiss is based upon.

         6.     The Court should not consider the new facts asserted in Plaintiff’s Response and

should only rely upon the facts properly alleged within Plaintiff’s Second Amended Complaint.

         7.     Moreover, the Local Rules for the United States District Court for the Western

District of Pennsylvania only requires the filing of a responsive Concise Statement of Material

Facts if the court is examining a motion for summary judgment. LCvR 56(C)(1). There is no

pending summary judgment motion in this case.

         8.     Accordingly, Defendants move that this Court not consider the Plaintiff’s statement

of material facts.

                                          CONCLUSION

         For the foregoing reasons, Defendants respectfully request that this Honorable Court does

not consider Plaintiff’s Response to Defendant’s 4.16 Statement and Statement of Material Facts

in its motion to dismiss decision.




                                                 -2-
3035565.v1
                      Respectfully submitted,

                      /s/ Jennifer S. Park
                      Jennifer S. Park
                      PA I.D. 205842 / jpark@cohenlaw.com
                      Alex M. Lacey
                      PA I.D. 313538 / alacey@cohenlaw.com
                      Kelsey J. Gdovin
                      PA I.D. 322715 / kgdovin@cohenlaw.com
                      COHEN & GRIGSBY, P.C.
                      625 Liberty Avenue
                      Pittsburgh, PA 15222-3152
                      412-297-4900 / Fax 412-209-0672
Dated: May 30, 2019   Counsel for Defendants




                      -3-
3035565.v1
                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing Defendants’ Reply to

Plaintiff’s Response to Defendants’ Motion to Dismiss was filed electronically on May 30, 2019

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                       /s/ Jennifer S. Park




3035565.v1
